Case: 17-15112   Date Filed: 06/14/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15112
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:17-cv-00025-RWS



BRADLEY CHRISTOPHER STARK,

                                                           Plaintiff-Appellant,


                                  versus


UNITED STATES OF AMERICA,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (June 14, 2018)

Before TJOFLAT, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 17-15112        Date Filed: 06/14/2018       Page: 2 of 3


       Bradley Stark appeals the district court’s dismissal of his complaint against

the United States for lack of subject matter jurisdiction and for sovereign

immunity. We review the dismissal of a complaint for lack of subject matter

jurisdiction or for sovereign immunity de novo. King v. United States, 878 F.3d
1265, 1267 (11th Cir. 2018); Carmichael v. Kellogg, Brown & Root Servs., Inc.,

572 F.3d 1271, 1279 (11th Cir. 2009). “In the face of a factual challenge to subject

matter jurisdiction, the burden is on the plaintiff to prove that jurisdiction exists.”

OSI, Inc. v. United States, 285 F.3d 947, 951 (11th Cir. 2002). Additionally, the

plaintiff must demonstrate an unequivocally expressed waiver of sovereign

immunity. King, 878 F.3d at 1267.

       Stark has not carried his burden here. He has not pointed to a statute that

either conveys subject matter jurisdiction or unequivocally waives sovereign

immunity 1. Stark argues that the Administrative Procedure Act (“APA”)

constitutes such a waiver; however, he points to no “agency action” that he is

challenging, and so the provision does not apply in this case2. 5 U.S.C. § 702.


1
 To the extent that Stark argues that the Federal Arbitration Act (“FAA”) either conveys subject
matter jurisdiction or waives sovereign immunity, we note that the FAA cannot provide subject
matter jurisdiction, and it does not contain an explicit waiver of sovereign immunity. See Moses
H. Cone Mem. Hosp. v. Mercury Constr. Corp., 103 S. Ct. 927, 942 n.32 (1983).
2
  The most that Stark can allege is the Attorney General’s inaction in response to his “offer” to
arbitrate; however, “the only agency action that can be compelled under the APA is action
legally required.” Norton v. S. Utah Wilderness Alliance, 124 S. Ct. 2373, 2379 (2004). Because
the Attorney General was not legally required to respond to Stark’s offer to arbitrate, Stark does
not allege agency action within the meaning of 5 U.S.C. § 702.
                                                2
              Case: 17-15112      Date Filed: 06/14/2018   Page: 3 of 3


Additionally, Stark argues that the district court has subject matter jurisdiction

under 28 U.S.C. § 1331 and the APA. However, Stark has not identified a viable

federal claim arising under the Constitution, laws or treaties of the United States.

The APA fails to establish subject matter jurisdiction for the same reason it fails to

constitute a waiver of sovereign immunity. Accordingly, the district court is

      AFFIRMED.




                                           3